ACCEPTED
                                                                            01-15-00778-CR
                                                                 FIRST COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                                                     11/30/2015 12:00:00 AM
                                                                      CHRISTOPHER PRINE
                         NO. 01-15-00778-CR                                          CLERK


                    IN THE COURT OF APPEALS
                FOR THE FIRST DISTRICT OF TEXAS           FILED IN
                                                   1st COURT OF APPEALS
                           AT HOUSTON                  HOUSTON, TEXAS
                                                   11/28/2015 2:45:46 PM
                                                   CHRISTOPHER A. PRINE
                                                            Clerk

                                                            FILED IN
                                                       st
WILBERT JOSEPH LEWIS ,                                1 COURT OF APPEALS
Appellant                        §                        HOUSTON, TX
                                 §                     November 30, 2015
                                                      CHRISTOPHER A. PRINE,
vs.                              §
                                                             CLERK
                                 §
THE STATE OF TEXAS, Appellee     §



          MOTION FOR EXTENSION OF TIME TO FILE BRIEF

               ON APPEAL FROM CAUSE NO. 1458348

      IN THE 230TH DISTRICT COURT OF HARRIS COUNTY, TEXAS




                               Thomas J. Lewis
                               State Bar No. 12308540
                               1601 Washington Ave.
                               Houston, Texas 77007
                               Phone: (713) 256-6779
                               Fax:     (713) 861-2951
                               E-Mail: tjlaw2@comcast.net
                               ATTORNEY FOR APPELLANT
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:



      COMES NOW JWILBERT JOSEPH LEWIS , APPELLANT, and moves the
Court to extend the time for filing a brief herein, and in support thereof would show
as follows:
                                          I.
      Appellant was convicted of the offense of Aggravated Robbery with a Deadly
Weapon. He was sentenced on August 14, 2015 to a term of 60 years in prison.

                                          II.

      The brief herein was due on November 18, 2015. Appellant’s counsel is a

sole practitioner and is currently preparing briefs on three other cases. Counsel as

also preparing for three felony jury trials set in December 2015.

                                          III.

      Appellant counsel requests an extension of 60 days, making the brief due on

January 17, 2016, so the Appellant may receive effective assistance of counsel.

      WHEREFORE, PREMISES CONSIDERED, Defendant prays this Court to

grant this Motion and extend the time for the filing of a brief herein.


                                        Respectfully submitted,



                                        Thomas J. Lewis
                                        State Bar No. 12308540
                                        1602 Washington Ave.
                                        Houston, Texas 77007
                                        Phone:       (713) 256-6779
                                        Fax:         (713) 861-2951
                                        E-Mail: tjlaw2@comcast.net
                                        ATTORNEY FOR APPELLANT
                          CERTIFICATE OF SERVICE



      I the undersigned attorney certify that a true copy of the foregoing was served
on the District Attorney of Harris County, Texas, by e-mail on this the 26th day of
November, 2015.




                                                                  ______________

                                                                   Thomas J. Lewis